IN THE UNITED STATES COURT OF APPEALS

                             FOR THE FIFTH CIRCUIT



                                   No. 00-40727
                                 Summary Calendar



      UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                       versus

      PEDRO DEANDA,

                                                    Defendant-Appellant.


                  Appeal from the United States District Court for
                          the Southern District of Texas
                            (USDC No. V-00-CR-40-1)
          _______________________________________________________
                               December 15, 2000


Before REAVLEY, DeMOSS and BENAVIDES, Circuit Judges.

PER CURIAM:*

      Defendant-appellant Pedro Deanda pleaded true to the allegation that he

violated a term of his supervised release. He argues that under 18 U.S.C. §



      *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion
should not be published and is not precedent except under the limited circumstances
set forth in 5TH CIR. R. 47.5.4.
3583(e)(3), amended by 18 U.S.C. § 3583(h), the district court lacked the power to

sentence him to a term in prison followed by supervised release. This argument was

decided against him in Johnson v. United States, 120 S. Ct. 1795, 1807 (2000).

Despite appellant’s disagreement with Johnson, it is the law.

      AFFIRMED.




                                         2